[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ANSWER TO MOTION FOR CLARIFICATION DATED DECEMBER 20, 1993
In the companion case to this one, FA92 038150, on October 22, 1993 the court issued an Order re Support. (File Document #141). Thereafter a Motion for Clarification of the order was filed in this docket No. FA92 038160 on December 22, 1993. (File Document #129). In the meantime on November 18, 1993, the court on both Dockets had recused itself from further handling of both cases. (File Docket #144). Then in Docket No. 31850, the defendant therein, Charles Fazio, filed an Objection to Motion for Clarification. (File Document #148).
The Court cannot se [see] how it can handle the Motion for Clarification as a Judge when he has "recused itself from further handling" of the cases. Accordingly, no clarification of its Order of October 22, 1993 can be made.
THOMAS J. O'SULLIVAN, TRIAL REFEREE